PER CURIAM:
This claim was submitted for decisión based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $3,300.00 for consultant services provided to respondent. The documentation for these services was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid.
In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the invoice could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $3,300.00.
Award of $3,300.00.